FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HAROLD HARVEY HAWKS,                             No. 10-17154

               Petitioner - Appellee,            D.C. No. 3:08-cv-04605-JSW

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden CTF; et al.,

               Respondents - Appellants.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ben Curry and Randy Grounds appeal from the district court’s judgment

granting California state prisoner Harold Harvey Hawks’ 28 U.S.C. § 2254 habeas

petition. We have jurisdiction under 28 U.S.C. § 2253, and we vacate and remand.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted relief in connection with the Board of Parole

Hearings’ 2007 decision to deny Hawks parole. Intervening Supreme Court

authority explains that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 862-63 (2011) (per curiam). Because Hawks raised no procedural

challenges, we vacate the district court’s judgment.

      VACATED and REMANDED.




                                            2                                      10-17154